Per Curiam.
"As the proofs tending to show error in date fixed for trial are uncontradicted, order denying motion to open default reversed, motion granted and judgment vacated, with ten dollars costs to appellant to abide the event, and case set down for trial for December twenty-third.
While the record shows that defendant was entitled to have the cause transferred to the borough of Brooklyn, the order denying the motion to transfer the action, in the absence of an appeal from judgment or final order, is not appealable as an intermediate order (Mun. Ct. Code, § 155), and the appeal from that order is dismissed.
All concur; present, Bijur, O’Malley and Levy, JJ.